Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Claims 1-12 and 21-28 are pending. Claims 13-20 have been canceled. Claims 5-7 and 21-23 have been withdrawn. Claims 1-4, 8-11, and 24-25 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US 2015/0303174 A1 (Yu’174). 

 
    PNG
    media_image1.png
    625
    1319
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    637
    1495
    media_image2.png
    Greyscale

In re claim 1, Yu’174 discloses (e.g. FIG. 3) a semiconductor structure, comprising system-on-integrated chips that is formed by sawing (¶ 62). Yu’174 further teaches additional tiers of memory chips may be included in the package 200 (FIG. 3) between tiers 101B and 101C to increase capacity (¶ 54,61). Therefore, Yu’174’s disclosure describes a package as shown in the modified FIG. 3 below including an additional tier 101B of memory chips 104B between 101B and 101C as disclosed See additional tiers 101B’ as depicted in annotated drawing below. 
As such, Yu’174 discloses (see FIG. 3 above) a semiconductor structure, comprising: 
system-on-integrated chips (maybe sawed to form packages (¶ 62), e.g. including 101B+101B’), each comprising a die stack having a base tier 101B and at least one stacking tier 101B’, wherein the base tier 101B comprises a base semiconductor die 104B comprising a first semiconductor substrate  (¶ 32, 36, 56) and first through vias 208 penetrating the semiconductor substrate (¶ 73), and the at lest one stacking tier 101B’ comprises at least one stacking semiconductor die 104B’ comprising a second semiconductor substrate  (¶ 32, 36, 56) and second through vias 208 penetrating the second semiconductor substrate (¶ 73), wherein a projection of the at least one stacking semiconductor die 104B’ is entirely disposed within a projection of the base semiconductor die 104B in a stacking direction of the base tier 101B and the at least one stacking tier 101B;
a first redistribution circuit structure (108B’ in a first interpretation or 101C in a second interpretation), located on and electrically connected to the system-on-integrated chips, wherein the at least one stacking tier 101B’ of each of the system-on-integrated chips is disposed between the base tier 101B of a respective one of the system-on-integrated chips and the first redistribution circuit structure; and 
first conductive terminals (top 208 conductors in first interpretation; or connectors 120 in second interpretation), directly connected on the first redistribution circuit structure (108B’ in the first interpretation or 101C in the second interpretation), wherein the first redistribution circuit structure is located between the system-on-integrated chips and the first conductive terminals (see annotated drawings above).

In re claim 4, Yu’174 discloses (e.g. FIG. 3) wherein at least one of the system-on-integrated chips 200 further comprising a second redistribution circuit structure 108A,108B located between and electrically connecting two adjacent tiers 101A,101B,101B’ along the stacking direction.

In re claim 8, Yu’174 discloses (e.g. FIG. 3) a semiconductor structure, comprising system-on-integrated chips that formed by sawing (¶ 62). Yu’174 further teaches additional tiers of memory chips may be included in the package 200 (FIG. 3) between tiers 101B and 101C to increase capacity (¶ 54,61). Therefore, Yu’174’s disclosure describes a package as shown in the modified FIG. 3 below including additional tiers 101B',101B’’ of memory chips 104B',104B'' between 101B and 101C as disclosed. 

    PNG
    media_image3.png
    787
    1304
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    711
    1400
    media_image4.png
    Greyscale

As such, Yu’174 discloses a semiconductor (e.g. see modified FIG. 3 above), comprising:
system-on-integrated chips (maybe sawed to form packages (¶ 62), e.g. including 101B+101B’+101B’’), each comprising a die stack comprising: 
a base tier 101B, comprising at least one first semiconductor die 104B comprising a first semiconductor substrate (¶ 32, 36, 56) and first through vias 208 penetrating the first semiconductor substrate (¶ 73); 
inner tiers 101B',101B'', located over the base tier 101B and sequentially stacked on one another, each of the inner tiers 101B',101B'' comprising second semiconductor dies 104B',104B'' and conductive pillars 126A, the second semiconductor dies 104B',104B'' each comprising a second semiconductor substrate (¶ 32, 36, 56) and second through vias 208 penetrating through the second semiconductor substrate (¶ 73), wherein a projection of at least one of the second semiconductor dies 104B’,104B'' is entirely disposed within a projection of the at least one first semiconductor die 104B in a stacking direction of the base tier 101B and the inner tiers 101B',101B''; and 
a first redistribution circuit structure (108B'' in third first interpretation or 101C in fourth interpretation), located on an outermost tier of the inner tiers 101B',101B'' opposing to the base tier 101B along the stacking direction, wherein the inner tiers 101B',101B'' are disposed between the base tier 101B and the first redistribution circuit structure (108B'' in third first interpretation or 101C in fourth interpretation), and the at least one first semiconductor die 104B of the base tier 101B and the second semiconductor dies 104B',104B'' of the inner tiers 101B',101B'' are electrically connected to each other through the conductive pillars 126A and the first redistribution circuit structure (108B'' in third first interpretation or 101C in fourth interpretation); 
first conductive terminals (top 208 conductors in third interpretation; or connectors 120 in fourth interpretation), directly connected on the first redistribution circuit structure (108B'' in the first interpretation or 101C in the fourth interpretation), wherein the first redistribution circuit structure is located between the inner tiers 101B',101B'' of each system-on-integrated chips and the first conductive terminals (see annotated drawings above);
an insulating encapsulation 124, laterally encapsulating the system-on-integrated chips; and 
a second redistribution circuit structure 108A, located on the insulating encapsulation 124 and electrically connected to the system-on-integrated chips. 

In re claim 11, Yu’174 discloses (e.g. see FIG. 3 modified above) further comprising: 
second conductive terminals (e.g. see FIG. 3 modified above), connected on the second redistribution circuit structure 108A, wherein the second redistribution circuit structure 108A is located between the system-on-integrated chips and the second conductive terminals (see annotated drawings above); and
a third redistribution circuit structure (in the third interpretation: a lower RDL 109B of the multilayered RDLs 108B'' (¶ 57, see FIG. 1A) teaches the third redistribution circuit structure; while an upper RDL 109B of the multilayered RDLs 108B'' teaches the first redistribution structure; or in the fourth interpretation: 108C teaches the third redistribution circuit structure), located on and electrically connected to the system-on-integrated chips, wherein the system-on-integrated chips is located between the second redistribution circuit structure 108A and the third redistribution circuit structure (in the third interpretation: a lower RDL 109B of the multilayered RDLs 108B''; or 108C in the fourth interpretation).

In re claim 12, Yu’174 discloses (e.g. FIG. 3) wherein the system-on-integrated chips are, in part or all, different types (different dies 102,104, ¶ 31). Furthermore, Yu’174 teaches obtaining the packages by sawing at package wafer along scribe lines (¶ 56, 62). No particular “different types” have been claimed that would distinguish over packages that are obtained by sawing package wafer, wherein each package is considered to be of a different type as they are each a physically different package. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2017/0301650 A1 (Yu’650) in view of Yu et al. US 2015/0303174 A1 (Yu’174).

    PNG
    media_image5.png
    518
    829
    media_image5.png
    Greyscale

In re claim 1, Yu’650 discloses (e.g. FIGs. 17-23) a semiconductor structure, comprising: 
system-on-integrated chips (forming plural packages by singulation, ¶ 38,43), each comprising a die stack (e.g. two tiers in FIG. 17; three tiers in FIG. 23 where both device dies 136 and 236 are formed to overly device die/wafer 62, ¶ 42).
Yu’174 teaches (FIG. 3) a SoIC comprising a die stack having two or more tiers 101A-101C, wherein the tier 101C include a logic die 120, and tiers 101A,101B include memory and/or logic chips 104 (¶ 54-55). Yu’174 further teaches forming additional tiers between 101B and 101C for increased memory capacity (¶ 54,61), and forming TSVs 208 that penetrate through the semiconductor substrate of the dies 102/104 “to provide additional electrical connections between dies 102 and/or 104” (¶ 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form additional tiers in Yu’650’s die stack to include additional layers of dies 136 for increased capacity and to also include through vias in the inner stacked dies 136/236 for providing additional electrical connections between the dies as taught by Yu’174. 
FIG. 23 as modified below shows the modification incorporating additional die layers and through vias in inner dies.

    PNG
    media_image6.png
    842
    1223
    media_image6.png
    Greyscale

As such, the combination teaches system-on-integrated chips SoIC, each comprising a die stack having a base tier and at least one stacking tier stacked on the base tier, wherein the base tier comprises a base semiconductor die 62 comprising a first semiconductor substrate 68 and first through vias 66 penetrating the first semiconductor substrate 68 (¶ 40), and the at least one stacking tier comprises at least one stacking semiconductor die 136 comprising a second semiconductor substrate 140 and second through vias TSV penetrating the semiconductor substrate 140, wherein a projection of the at least one stacking semiconductor die 136 is entirely disposed within a projection of the base semiconductor die 62 in a stacking direction of the base tier and the at least one stacking tier;
a first redistribution circuit structure (“first RDL”), located on and electrically connected to the system-on-integrated chips, wherein the at least one stacking tier of each of the system-on-integrated chips is disposed between the base tier of a respective one of the system-on-integrated chips and the first redistribution circuit structure “first RDL”; and 
first conductive terminals (38 or chip terminals 131 above “first RDL”), directly connected on the first redistribution circuit structure “first RDL”, wherein the first redistribution circuit structure “first RDL” is located between the system-on-integrated chips SoIC and the first conductive terminals.

In re claim 2, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) further comprising: 
an insulating encapsulation 44,58, laterally encapsulating the system-on-integrated chips, wherein a material of the insulating encapsulation 44,58 comprises a dielectric material or a molding compound (¶ 30),
wherein the first semiconductor substrate 68 comprises a silicon substrate (¶ 40), and the first redistribution circuit structure “first RDL” comprises one or more than one inter-layer dielectric layer 32,46,52 and one or more than one patterned conductive layer 50,54 alternatively arranged, and
wherein a sidewall of the semiconductor structure comprises a sidewall of the first semiconductor substrate 68, a sidewall of the first redistribution circuit structure “first RDL”, and a sidewall of the insulating encapsulation 44,58.

In re claim 3, Yu’650 discloses (e.g. FIG. 23) wherein a hybrid bonding interface (between 131 and 31) is between the base semiconductor die 62 of the base tier and the at least one stacking semiconductor die 136 of the at least one stacking tier (¶ 26,28).

In re claim 4, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) wherein at least one of the system-on-integrated chips SoIC further comprising a second redistribution circuit structure “second RDL” located between and electrically connecting two adjacent tiers along the stacking direction.

In re claim 8, Yu’650 discloses (e.g. FIGs. 17-23) a semiconductor structure, comprising: 
system-on-integrated chips (forming plural packages by singulation, ¶ 38,43), each comprising a die stack (e.g. two tiers in FIG. 17; three tiers in FIG. 23 where both device dies 136 and 236 are formed to overly device die/wafer 62, ¶ 42).
Yu’174 teaches (FIG. 3) a SoIC comprising a die stack having two or more tiers 101A-101C, wherein the tier 101C include a logic die 120, and tiers 101A,101B include memory and/or logic chips 104 (¶ 54-55). Yu’174 further teaches forming additional tiers between 101B and 101C for increased memory capacity (¶ 54,61), and forming TSVs 208 that penetrate through the semiconductor substrate of the dies 102/104 “to provide additional electrical connections between dies 102 and/or 104” (¶ 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form additional tiers in Yu’650’s die stack to include additional layers of dies 136 for increased capacity and to also include through vias in the inner stacked dies 136/236 for providing additional electrical connections between the dies as taught by Yu’174. 
FIG. 23 as modified below shows the modification incorporating additional die layers and through vias in inner dies.

    PNG
    media_image7.png
    842
    1223
    media_image7.png
    Greyscale

As such, the combination teaches system-on-integrated chips SoIC, each comprising a die stack comprising:
a base tier, comprising at least one first semiconductor die 62 comprising a first semiconductor substrate 68 and first through vias 66 penetrating the first semiconductor substrate 68;
inner tiers (e.g. tier including 136), located over the base tier and sequentially stacked on one another, each of the inner tier comprising second semiconductor dies 136 and conductive pillars 38, the second semiconductor dies 136 each comprising a second semiconductor substrate 140 and second through vias TSV penetrating the second semiconductor substrate 140, wherein a projection of at least one of the second semiconductor dies 136 is entirely disposed within a projection of the at least one first semiconductor die 62 in a stacking direction of the base tier and the inner tiers; and
a first redistribution circuit structure “first RDL”, located on an outermost tier of the inner tiers 136 opposing to the base tier along the stacking direction, wherein the inner tiers are disposed between the base tier and the first redistribution circuit structure “first RDL”, and the at least one first semiconductor die 62 of the base tier and the second semiconductor dies 136 of the inner tiers are electrically connected to each other through the conductive pillars 38 and the first redistribution circuit structure “first RDL”;
first conductive terminals (38 or chip terminals 131 above “first RDL”), directly connected on the first redistribution circuit structure “first RDL”, wherein the first redistribution circuit structure “first RDL” is located between the inner tiers of each of the system-on-integrated chips SoIC and the first conductive terminals;
an insulating encapsulation 44,58, laterally encapsulating the system-on-integrated chips; and
a second redistribution circuit structure “second RDL”, located on the insulating encapsulation 44 and electrically connected to the system-on-integrated chips.

In re claim 9, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) wherein for each of the system-on-integrated chips (FIGs. 17, 23; forming plural packages by singulation, ¶ 38,43), along the stacking direction, a projection area of each second semiconductor die 136 included in one inner tier is greater than or substantially equal to a projection area of each second semiconductor die 136 included in a respective one inner tier overlying thereto,
wherein the first semiconductor substrate 68 comprises a silicon substrate (¶ 40), and the first redistribution circuit structure “first RDL” comprises one or more than one inter-layer dielectric layer 32,46,52 and one or more than one patterned conductive layer 50,54 alternatively arranged, and
wherein a hybrid bonding interface (between 131 and 31) is between the at least one first semiconductor die 62 of the base tier and the second semiconductor die 136 of an innermost tier of the inner tiers (¶ 26,28).

In re claim 10, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) further comprising at least one of:
a third redistribution circuit structure “third RDL”, between two adjacent tiers of the inner tiers, wherein the second semiconductor dies 136 of one of the inner tiers of the at least one of system-on-integrated chips are electrically communicated to each other via the third redistribution circuit structure “third RDL”, wherein a sidewall of the semiconductor structure comprises a sidewall of the first semiconductor substrate 68, a sidewall of the first redistribution circuit structure “first RDL”, a sidewall of the second redistribution circuit structure “second RDL”, a sidewall of the insulating encapsulation 44,58, and a sidewall of the third redistribution circuit structure “third RDL”; or 
a fourth redistribution circuit structure 59 (fourth RDL), located on and electrically connected to the base tier, wherein the base tier is located between the fourth redistribution circuit structure “fourth RDL” 59 and the inner tiers, wherein a sidewall of the semiconductor structure comprises a sidewall of the first semiconductor substrate 68, a sidewall of the first redistribution circuit structure “first RDL”, a sidewall of the second redistribution circuit structure “second RDL”, a sidewall of the insulating encapsulation 44,58, and a sidewall of the fourth redistribution circuit structure “fourth RDL”.

    PNG
    media_image8.png
    842
    1201
    media_image8.png
    Greyscale

In re claim 11, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) further comprising: 
second conductive terminals 60, connected on the second redistribution circuit structure “second RDL” 59, wherein the second redistribution circuit structure “second RDL” 59 is located between the system-on-integrated chips and the second conductive terminals 60; and
a third redistribution circuit structure “third RDL”, located on and electrically connected to the system-on-integrated chips, wherein the system-on-integrated chips is located between the second redistribution circuit structure “second RDL” 59 and the third redistribution circuit structure “third RDL”.

In re claim 12, Yu’650 discloses (e.g. FIG. 3) wherein the system-on-integrated chips are, in part or all, different types (different dies 62,136,236, ¶ 24,37,40). Furthermore, Yu’650 teaches obtaining the packages by singulation (¶ 38,43). No particular “different types” have been claimed that would distinguish over packages that are obtained by singulation, wherein each package is considered to be of a different type as they are each a physically different package. 

In re claim 24, Yu’650 discloses (e.g. FIGs. 17-23) a semiconductor structure, comprising: 
system-on-integrated chips (forming plural packages by singulation, ¶ 38,43), each comprising a die stack (e.g. two tiers in FIG. 17; three tiers in FIG. 23 where both device dies 136 and 236 are formed to overly device die/wafer 62, ¶ 42).
Yu’174 teaches (FIG. 3) a SoIC comprising a die stack having two or more tiers 101A-101C, wherein the tier 101C include a logic die 120, and tiers 101A,101B include memory and/or logic chips 104 (¶ 54-55). Yu’174 further teaches forming additional tiers between 101B and 101C for increased memory capacity (¶ 54,61), and forming TSVs 208 that penetrate through the semiconductor substrate of the dies 102/104 “to provide additional electrical connections between dies 102 and/or 104” (¶ 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form additional tiers in Yu’650’s die stack to include additional layers of dies 136 for increased capacity and to also include through vias in the inner stacked dies 136/236 for providing additional electrical connections between the dies as taught by Yu’174. 
FIG. 23 as modified below shows the modification incorporating additional die layers and through vias in inner dies.

    PNG
    media_image9.png
    842
    1201
    media_image9.png
    Greyscale


As such, the combination teaches system-on-integrated chips SoIC, each comprising a die stack comprising:
a base tier and a plurality of stacking tiers stacked on the base tier, wherein the base tier comprises at least one first semiconductor die 62 comprising a first semiconductor substrate 68 and first through vias 66 penetrating the first semiconductor substrate 68, and the plurality of stacking tiers each comprise:
at least one second semiconductor die 136 each comprising a second semiconductor substrate 140 and second through vias TSV penetrating the second semiconductor substrate 140, wherein a projection of the at least one second semiconductor die 136 is entirely disposed within a projection of the at least one first semiconductor die 62 in a stacking direction of the plurality of stacking tiers; and
an insulating encapsulation 44, laterally encapsulating the at least one second semiconductor die 136; 
a first redistribution circuit structure “first RDL”, located on and electrically connected to the system-on-integrated chips, wherein the plurality of stacking tiers of each of the system-on-integrated chips are disposed between the base tier of a respective one of the system-on-integrated chips and the first redistribution circuit structure “first RDL”, and a sidewall of the at least one first semiconductor die 62 comprised in the base tier, a sidewall of the insulating encapsulation 44 comprised in each of the plurality of stacking tiers and a sidewall of the first redistribution circuit structure “first RDL” are substantially aligned to each other; and
first conductive terminals (38 or chip terminals 131 above “first RDL”), directly connected on the first redistribution circuit structure “first RDL”, wherein the first redistribution circuit structure “first RDL” is located between the plurality of stacking tiers of each of the system-on-integrated chips SoIC and the first conductive terminals.

In re claim 25, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) further comprising:
a second redistribution circuit structure “second RDL” 59, located on and electrically connected to the system-on-integrated chips SoIC, wherein the system-on-integrated chips SoIC is disposed between the first redistribution circuit structure “first RDL” and the second redistribution circuit structure “second RDL” 59,
wherein a sidewall of the semiconductor structure comprises the sidewall of the at least one first semiconductor die 62 comprised in the base tier, the sidewall of the insulating encapsulation 44 comprised in each of the plurality of stacking tiers, the sidewall of the first redistribution circuit structure “first RDL”, and a sidewall of the second redistribution circuit structure “second RDL”, 
wherein the first semiconductor substrate 68 comprises a silicon substrate (¶ 40), and the first redistribution circuit structure “first RDL” comprises one or more than one inter-layer dielectric layer 32,46,52 and one or more than one patterned conductive layer 50,54 alternatively arranged, and
wherein a hybrid bonding interface (between 131 and 31) is between the at least one first semiconductor die 62 of the base tier and the second semiconductor die 136 of an innermost tier of the stacking tiers (¶ 26,28).
 
In re claim 26, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) wherein the insulating encapsulant 44 comprises in one of the plurality of stacking tiers is spacing away from the insulating encapsulant 44 comprised in another one of the plurality of stacking tiers underlying or overlying thereto.

In re claim 27, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) wherein in at least one of the plurality of stacking tiers, the at least one second semiconductor die 136 comprises a plurality of second semiconductor dies 136,236 arranged in a matrix form. The claimed matrix form does not distinguish over e.g. 136 and 236 forms a 2×2 matrix as shown in FIG. 17 or FIG. 23 or a 4×4 matrix as shown in annotated figure above. Alternatively, the dies 136 forms a 1×2 matrix and the dies 236 forms another 1×2 matrix. 

In re claim 28, the combination of Yu’650 and Yu’174 discloses (e.g. see FIG. 23 annotated above with modifications) wherein sizes of the plurality of second semiconductor dies 136 comprised in at least one of the plurality of stacking tiers are different (dies 136 may be different structures and functions, ¶ 24). 

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding Yu’174 and Yu’650 as failing to teach the amended claims 1, 8 and 24 are not persuasive in light of new interpretations of the prior art’s teachings as s detailed in the rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. US 2013/0075924 A1 teaches (FIG. 14) multi-tiered chip stacks with RDLs between tiers
Kim US 2020/0227386 A1 teaches (FIGs. 1A-1B) multi-tiered chip stacks with RDLs between tiers
Park et al. US 2017/0117214 A1 teaches (FIG. 7) multi-tiered chip stacks with RDLs between tiers
Chen et al. US 2019/0148336 A1 teaches (FIG. 4) multi-tiered chip package with encapsulated dies 112 formed over a wafer die 2 with RDLs between tiers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815